MEMORANDUM**
California prisoner Jesse A. Lara appeals pro se the district court’s judgment *276dismissing, pursuant to 42 U.S.C. § 1997e(a), his 42 U.S.C. § 1983 action alleging deliberate indifference to his serious medical needs. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Wyatt v. Terhune, 280 F.3d 1238, 1244-45 (9th Cir.2002), and we affirm.
The district court properly dismissed Lara’s action because it is clear from the face of the complaint that Lara failed to exhaust his administrative remedies. See id. at 1246^47.
We reject Lara’s contention that attempts at exhaustion would be futile because regardless of their adequacy prisoners are required to exhaust available administrative remedies before filing suit. See Booth v. Churner, 532 U.S. 731, 740-41, 121 S.Ct. 1819, 149 L.Ed.2d 958 (2001).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.